Citation Nr: 1202608	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-38 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to service-connected thoracolumbar radiculopathy and degenerative arthritis.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected thoracolumbar radiculopathy and degenerative arthritis. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected groin pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 1998 and from November 2001 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and Philadelphia, Pennsylvania.  In May 2006, the Philadelphia RO denied service connection for migraines and continued a 30 percent disability rating for thoracolumbar radiculopathy and degenerative arthritis and a 10 percent disability rating for right knee strain.  In October 2008, a Decision Review Officer (DRO) at the Boston RO granted a separate 10 percent disability rating for groin pain, associated with the Veteran's service-connected back disability.  In February 2010, the Veteran's claims folder was transferred to the RO in Hartford, Connecticut. 

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO in Hartford, Connecticut (Travel Board hearing); a copy of the transcript has been associated with the record. 

The Board, in a September 2010 decision, denied the Veteran's claims of entitlement to increased disability ratings for service-connected right knee strain, 
thoracolumbar radiculopathy and degenerative arthritis, and groin pain.  The Board, at that time, also remanded the issue of entitlement to service connection for migraines for additional development. 

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted a June 2011 Joint Motion for Remand (JMR) and vacated the Board's September 2010 decision of the claims of entitlement to increased disability ratings for service-connected thoracolumbar radiculopathy and degenerative arthritis and groin pain.  The Court dismissed the appeal of the issue of entitlement to an increased disability rating for service-connected right knee strain.  The vacated matters were remanded to the Board for readjudication in accordance with the JMR.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran filed such claim, received by VA in August 2011, and the AOJ has not yet had the opportunity to consider such.  The Board does not have jurisdiction over the issue, and it is thus referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

The Board notes that the most recent VA treatment records associated with the claims file are dated in September 2010.  There is no indication that the Veteran has ceased VA treatment.  Further, in the June 2011 JMR, the parties noted that the Veteran had identified a Dr. O. as a potential source of relevant private treatment records.  Of record is an undated front page of a double-sided VA Form 21-4142, Authorization and Consent to Release Information to VA, in favor of Dr. O. for treatment records dated in October 2008.  While there is of record a report of September 2008 magnetic resonance imaging (MRI), ordered by Dr. O., and a November 2008 letter from Dr. O., there are no treatment records from October 2008.  There is no indication that the entirety of Dr. O.'s treatment records was requested.  Finally, the Veteran has discussed, in his statements submitted during the course of his appeal, his VA vocational rehabilitation.  However, his VA records reflecting such are not associated with the claims file.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the June 2011 JMR, the parties agreed that the Veteran's claim of entitlement to a disability rating in excess of 10 percent for groin pain must be readjudicated considering whether additional diagnostic criteria were applicable.  Specifically, the parties noted the evidence of record indicated that Diagnostic Code (DC) 8526, contemplating neuritis of the femoral nerve, may be applicable.  However, as the remand herein specifically seeks additional private treatment records reflecting treatment of the Veteran's lumbar spine and additional VA treatment records, and the Veteran's groin pain is secondary to his lumbar spine disability, it would be premature to decide herein the severity of any neuritis of the Veteran's groin pain under any other potentially applicable diagnostic criteria.

As to the Veteran's claim of entitlement to service connection for migraines, to include as secondary to service-connected thoracolumbar radiculopathy and degenerative arthritis, the Board sought, in its September 2010 remand, an opinion as to whether the Veteran's migraines were directly related to service.  The Board noted that while a VA examiner, in August 2007, rendered an opinion as to whether the Veteran's migraines were related to his service-connected thoracolumbar radiculopathy and degenerative arthritis, no examiner had yet opined as to whether the Veteran's migraines were directly related to service.  In this regard, the Board noted that the Veteran had complained of headaches during service, and the Board specifically cited service treatment records dated in September 2003 and Reports of Medical Assessment dated in June 2003 and September 2003.  

The VA examiner, in September 2010, opined that the Veteran's migraines were not related to service, and reasoned that the Veteran's service treatment records were silent for headaches.  It is clear to the Board that the examiner did not consider the Veteran's documented in-service complaints of headaches, or his lay statements that he experienced in-service headaches in the months following his documented injury while moving a barricade.  Thus, the VA examination is not adequate and the Veteran is entitled to a VA medical opinion that resolves the Board's September 2010 inquires.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) Northampton, Massachusetts, specifically to include records from the Springfield Outpatient Clinic (OPC), dated from September 2010 to the present.  Any negative responses from a VA facility must be properly documented in the claims file and the Veteran must be properly notified.

2.  Obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder.  Any negative responses from a VA facility must be properly documented in the claims file and the Veteran must be properly notified.

3.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and request that he submit the same, with his signature, in order to obtain his complete private treatment records from Dr. O.  Advise the Veteran that he may submit his private treatment records if he so chooses.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented. 

4.  Forward the Veteran's claims file to the examiner who conducted the VA examination in September 2010.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's migraines were incurred in service or are related to any incident of service, specifically to include his documented in-service complaints of headaches in June 2003 and September 2003 and his documented in-service injury while moving a barricade in June 2002.

In this regard, the examiner should consider the Veteran's statements regarding the documented in-service injury while moving a barricade; the Veteran's statements of headaches in service; and the Veteran's statements of continuous headaches after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.
If the examiner who performed the September 2010 VA examination is not available, schedule the Veteran for another appropriate examination and have that examiner address the question noted above, properly documenting the claims file as to notification to the Veteran of any scheduled VA examination.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination without good cause may have adverse consequences on his claims.  38 C.F.R.          § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


